Citation Nr: 1735083	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  05-14 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right ear, chronic otitis media.

2.  Entitlement to an initial rating in excess of 10 percent for bone loss of the skull.
 
3.  Entitlement to an initial rating in excess of 10 percent for right ear scar, post-operative, revision tympanomastoidectomy.

4.  Entitlement to an initial rating in excess of 10 percent for labyrinthitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In an October 2004 rating decision, the RO denied an increased rating for right ear, chronic otitis media.  

In November 2007, the Board remanded the right ear, chronic otitis media claim to the RO.  

In August 2010, the Board finally denied a compensable evaluation for right ear defective hearing prior to November 29, 2005, and a compensable evaluation for bilateral hearing loss thereafter.  The Board also remanded the right ear, chronic otitis media claim for additional development, to include consideration of separate ratings for complications of right ear, chronic otitis media.  

In October 2010, the RO granted service connection, with a noncompensable rating for bone loss of skull (effective July 19, 2004), and 10 percent ratings for right ear scar (effective September 13, 2004) and labyrinthitis (effective August 26, 2004).  The Veteran filed a notice of disagreement in December 2010, and following a November 2011 statement of the case, filed a timely substantive appeal.  

In November 2011, the RO granted a 10 percent disability rating for the bone loss of skull (effective July 19, 2004).  

The Board notes that in September 2006, the Veteran appeared for a hearing - for the right ear, chronic otitis media claim - before a Veterans Law Judge who is no longer at the Board.  Generally, VA contacts the Veteran in such cases to give him an opportunity to have a new hearing.  Although no such communication was made to the Veteran, he was not prejudiced as he effectively received his new hearing with the undersigned Veterans Law Judge as to the right ear, chronic otitis media issue, as well as, the other issues on appeal.  Transcripts of both hearings are associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right ear, chronic otitis media was manifested by reports of ear wax build up and suppuration.  

2.  For the entire appeal period, the Veteran's bone loss of skull was manifested by bone loss of less than a quarter in size.  

3.  For the entire appeal period, the Veteran's right ear scar was manifested by only one characteristic of disfigurement.   

4.  For the entire appeal period, the Veteran's labyrinthitis was manifested by reports of occasional dizziness and balance problems.  


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating in excess of 10 percent for right ear, chronic otitis media have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.87, Diagnostic Code 6200 (2016).

2.  For the entire appeal period, the criteria for an initial rating in excess of 10 percent for bone loss of the skull have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.73, Diagnostic Code 5296 (2016).

3.  For the entire appeal period, the criteria for an initial rating in excess of 10 percent for right ear scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7800 (2002)(2008).

4.  For the entire appeal period, the criteria for an initial rating of 30 percent, and no higher, for labyrinthitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.87, Diagnostic Code 6204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question of as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

II. Right Ear Chronic Otitis Media Claim

For the entire period on appeal, the service-connected right ear, chronic otitis media has been assigned at 10 percent, which is the maximum rating authorized under Diagnostic Code 6200 for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination).  38 C.F.R. § 4.87. 

As a result, there is no legal basis upon which to award a higher schedular rating for the service-connected bilateral otitis externa under the assigned Diagnostic Code 6200.

The Board has also considered whether a separate rating for any other disease of the ear is warranted as hearing impairment and complications, such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull, are to be evaluated separately. See 38 C.F.R. § 4.87, Diagnostic Code 6200, Note. 

The Veteran is already separately rated for bilateral hearing loss, the rating for which was finally established in the last Board decision.  He is also already separately service-connected for tinnitus.

Additionally, in October 2010, following an August 2010 Board remand, the RO granted service connection, with separate ratings for bone loss of the skull, right ear scar, and labyrinthitis as complications of the right ear, chronic otitis media.  As the Veteran has separately appealed the ratings for those disabilities, they will be discussed separately below for rating purposes.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for a disability rating in excess of 10 percent for right ear, chronic otitis media is denied.

III. Bone Loss of the Skull Claim

The Veteran contends that an initial disability rating in excess of 10 percent is warranted for his service-connected bone loss of skull (effective July 19, 2004).

The loss of part of the skull is rated under Diagnostic Code 5296, which provides that where part of "both inner and outer tables" are lost and there is a brain hernia, meaning that the brain matter presses out through the skull defect, an 80 percent evaluation is assigned.  Here, there is no allegation or clinical finding that any brain hernia occurred at any time, and so this provision is not applicable.

When there is no brain hernia, a 10 percent evaluation is assigned for areas smaller than the size of a 25 cent piece, or quarter, which measures 0.716 in2 or 4.619 cm2.  0If the lost area is larger in size than a 50 cent piece (1.140 in2 or 7.355 cm2), a 50 percent evaluation is assigned.  For losses in between the two sizes, a 30 percent evaluation is assigned.  38 C.F.R. § 4.71a, Code 5296.

Per the August 1996 private surgery report, for the surgery upon which the loss of bone loss of the skull, the Veteran had bone removal of parts of the right ear, of a size of 0.7 x 0.3 x 0.3 cm and 0.3 x 0.2 x 0.2 cm.  Such bone loss is less than necessary for a disability rating in excess of 10 percent, as it is less than the size of a quarter (0.716 in2 or 4.619 cm2) and higher rating evaluations require bone loss of greater size.  The record is silent as to any brain hernia, including a January 2013 brain CT report.  The Veteran himself denied having a brain hernia during his May 2017 Board hearing.  As such, the evidence does not support finding that a disability rating in excess of 10 percent is warranted for his service-connected bone loss of the skull.


IV.  Right ear scar 

The Veteran contends that a disability rating in excess of 10 percent is warranted for right ear scar (effective September 13, 2004), per an October 2010 rating decision.

A.  Applicable Law

The Board notes that revised provisions for evaluating scars were enacted effective October 23, 2008.  The new regulation provides that the revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, the revisions do not apply in the present case.  See 73 Fed. Reg. 54708 (Sept. 23. 2008). However, as the RO has adjudicated the Veteran's claim under both versions of the Diagnostic Code prior to 2008 and from that time, the Board will consider the claim under both versions.  

Effective August 30, 2002 (before the Veteran filed the current claim in 2004), Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated as 10 percent disabling. Note (1) to Diagnostic Code 7800 provides that, for purposes of rating under 38 C.F.R. § 4.118, the 8 characteristics of disfigurement are:
 
Scar is 5 or more inches (13 or more cm.) in length.  Scar is at least one-quarter inch (0.6 cm.) wide at the widest part. Surface contour of scar is elevated or depressed on palpation.  Scar is adherent to underlying tissue.  Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).  Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 (from August 30, 2002, to October 23, 2008).  38 C.F.R. § 4.118. Diagnostic Code 7800 (from August 30, 2002, to October 23, 2008)
 
As of August 30, 2002, the Veteran's scar may also be rated pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 7805.
 
Diagnostic Code 7803 provides a 10 percent rating for superficial scars that are unstable. 38 C.F.R. § 4.118, Diagnostic Code 7803 (from August 30, 2002, to October 23, 2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1). A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (2).
 
Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (from August 30, 2002, to October 23, 2008).  As above, a superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (1).
 
Pursuant to Diagnostic Code 7805, scars are evaluated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (from August 30, 2002 to October 23, 2008).

From October 23, 2008, Diagnostic Code 7800 (2008) provides ratings for disfigurement of the head, face, or neck. Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length. 
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part. 
Surface contour of scar is elevated or depressed on palpation. 
Scar is adherent to underlying tissue. 
Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.). 
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). 
Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.). 
Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 (2008) provides that a skin disability with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

Note (2) to Diagnostic Code 7800 (2008) provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate. Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118. 

Diagnostic Code 7803 (2008) provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

 Diagnostic Code 7804 (2008) provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 

Diagnostic Code 7805 (2008) provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

B.  Factual Background and Analysis

The Veteran's right ear scar is rated at 10 percent, under Diagnostic Code 7800, based on one characteristic of disfigurement - depressed scar, effective September 13, 2004.  

Considering the rating criteria in effect prior to October 23, 2008, a disability rating in excess of 10 percent is not warranted.  

The Veteran only has one characteristic of disfigurement of the head, which warrants his 10 percent disability rating.  Other characteristics include scars in length of 5 or more inches (13 or more cm.) in width one-quarter inch (0.6 cm.) or more; surface contour of scar is elevated or depressed on palpation; scar adherent to underlying tissue; hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); abnormal skin texture in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin that is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Per VA examinations, to include from October 2010, November 2015, and January 2016, the Veteran's the longest the scar has been measured is 7.6 cm (October 2010 VA examination) and the widest 0.15 cm (November 2015 VA examination), with an area of 0.525 square cm (November 2015 VA examination).  As such measurements do not meet the requirements for characteristics of disfigurement based on total size of scars, much less additional considerations such as hypo- or hyper pigmentation, texture, missing underlying soft tissue, or indurated or inflexible skin.  Additionally both VA scars examiners have found that the scar is not adherent to underlying tissues.  As such, the only characteristic of disfigurement would be the depressed scar previously found, which warrants no more than a 10 percent disability rating, under Diagnostic Code 7800 (2002).

Furthermore, VA examinations have found that the scars are not unstable (November 2015 VA examination) and not painful (October 2010 and November 2015 VA examinations), such that a rating under Diagnostic Codes 7803 and 7804 (2002) are not warranted.  

Additionally, VA examiners have not found any functional limitation due to the scar, such that rating under Diagnostic Code 7805 (2002) is not warranted.  

Moreover, when considering the rating criteria effective October 23, 2008, a disability rating in excess of 10 percent is not warranted.  Diagnostic Code 7800 (2008) similar to the code previously in effect can be based on characteristics of disfigurement, which VA examiners have not found.  Additionally, the Veteran does not have palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, as noted by the November 2015 VA examiner.  As such, a disability rating in excess of 10 percent under Diagnostic Code 7800 (2008) is not warranted

Additionally, ratings under Diagnostic Code 7803 (2008) for superficial unstable scars or under Diagnostic Code 7804 (2008) for superficial scars that are painful on examination, are not warranted per VA examination findings.  VA examiners, including the November 2015 VA examiner, have also found no limitation of function based on scar, for a rating under Diagnostic Code 7805 (2008).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for a disability rating in excess of 10 percent for right ear scar is denied.  




V. Labyrinthitis 

The Veteran has claimed a disability rating in excess of 10 percent for labyrinthitis (effective August 26, 2004).  

Under Diagnostic Code 6204, contemplating peripheral vestibular disorders, a 10 percent rating is warranted for manifestation of occasional dizziness, and a maximum 30 percent rating is warranted when there is dizziness and occasional staggering.  38 C.F.R. § 4.87, Diagnostic Code 6204.  A note provides that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  Hearing impairment or suppuration shall be separately rated and combined.  Id.

In June 2003, VA outpatient treatment records show that the Veteran reported having no vertigo.  In May 2004, he reported having no dizziness, and in June 2004 he stated that he had no balance problems.  The Veteran was examined by VA August 2004.  He reported having an occasional balance problem.  In September 2005, the Veteran was found to have acute positional vertigo after complaining of dizziness for the past two weeks.  

The May 2010 VA examiner noted that there was no evidence of disturbance of balance and that this was not a peripheral vestibular disorder, that there were no attacks of vertigo/cerebellar gait.  

An October 2010 VA examination noted a report of brief episodes of positional vertigo if he changed his body position rapidly; the episodes occurred every morning when he first got out of bed and last only a couple minutes per episodic, brief loss of balance.

In a March 2012 VA medical record, the Veteran had complaints of dizziness that began in September of 2011 and has since gotten worse.  The onset was idiopathic in nature and he described his first encounter when climbing a ladder.  He stated that onset of symptoms were when he laid down and rolled over in bed at worst. 

Later VA medical records, such as in February 2014 and December 2014, and November 2015 generally document repeated denials of dizziness by the Veteran.

During his January 2016 VA examination, he reported having vertigo more than once weekly, for less than an hour at a time.

During his May 2017 Board hearing, the Veteran reported that he had dizziness every time he got up out of bed in the morning and would stagger.  He reported dizziness when he got out of bed, off a chair, and bending over; basically any time there was a change in elevation of his head, on a daily basis.  

Under Diagnostic Code 6204, the next higher and maximum possible rating is 30 percent rating for dizziness and occasional staggering.  Giving the Veteran the benefit of the doubt, the Board finds that a 30 percent disability rating is warranted, based on the Veteran's reports of balance problems and dizziness.  

The note for Under Diagnostic Code 6204 provides hearing impairment or suppuration shall be separately rated and combined.  The Veteran's service-connected bilateral hearing loss is already rated and not on appeal.  His suppuration is rated under his service-connected otitis media, and rated above.

The Veteran does not have a diagnosis of Meniere's syndrome (endolymphatic hydrops); as such, a disability rating under Diagnostic Code 6205, which in part contemplates vestibular disorders, is not warranted.

Giving the Veteran the benefit of the doubt, the Board finds that a 30 percent disability rating, and no higher, is warranted.

As to all the claims, neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A disability rating in excess of 10 percent for right ear, chronic otitis media is denied.

An initial disability rating in excess of 10 percent for bone loss of skull is denied.

An initial disability rating in excess of 10 percent for right ear scar is denied.

An initial disability rating of 30 percent, and no higher, for labyrinthitis is granted; subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
H.M. WALKER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


